DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/458,849, filed 02/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-128690, filed on 07/06/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (CN 107078244 A) (refer to enclosed translations for citations).
Regarding claim 1,
A mounting structure (Fig. 1, 100) of a temperature sensor (Fig. 4, 17) configured to detect temperature of a battery cell included in a battery pack having a plurality of battery cells (Fig. 1, 1) being connected by mounting on the battery cell (Fig. 2, 3, 14), the mounting structure comprises: a flexible thin electric wire including a conductor exposed part where the conductor is exposed (Fig. 6, 5; [076], "exposed"); a chip-shaped temperature measuring component mounted on the conductor exposed part (Fig. 4, 17); a resin case arranged on a periphery of the conductor exposed part (Fig. 4, 2B; [076]) and surrounding the temperature measuring component (Fig. 4, 2A; [030]); and a moisture-proof material coating the temperature measuring component arranged in the resin ([059]; "waterproof").  It is the examiners position that the “plate-like” quality of the flexible thin electric wire is enabled by the cavities of the resin mold exposed portion (Fig. 7, 6a; [076]) allowing the wires to be plate-like, aka flush with the contact surface of the circuit substrate [081].  
Regarding claim 2,
Takada teaches the mounting structure of the temperature sensor according to claim 1 (see elements of claim 1 above), wherein a peripheral surface of the conductor-exposed part on the flexible thin plate-shaped electric-wire and a bottom surface of the resin case are fixed by a double-sided adhesive tape ([056]; "intervening resin mold portion 2 between the circuit substrate 3, or by using a double-faced adhesive tape is adhered on the plastic plate”).
Regarding claim 3,
Takada teaches the mounting structure of the temperature sensor according to claim 1, wherein a peripheral part of the conductor-exposed part on the flexible thin plate-shaped electric-wire (see elements of claim 2 above) is sandwiched and fixed between bottom surface of the resin case (Fig. 3, 22; [075]) and a surface of a support member (Fig. 7, 6a; [076]) configured to be locked or released to the resin case (Fig. 6, 7; [070], “insertion hole”). It is the examiners position that the conductor-exposed part can be locked or released to the resin case by manually inserting/removing the wire holder (Fig 6, 6; [070]).  
Regarding claim 4,
Takada teaches the mounting structure of the temperature sensor according to claim 1 (see elements of claim 1 above), wherein the resin case is biased toward the battery cell via a biasing unit (Fig. 1, 16; [057]) and a temperature-measuring-component mounted part of the flexible thin plate-shaped electric-wire is in contact with the battery cell (see elements of claim 1). Temperature sensor (Fig. 4, 17) is in contact with wiring board (Fig. 4, 3) which is similarly attached to a protruding part (Fig. 2, 14) of the battery cell (Fig. 2, 1); therefore, the temperature sensor is indirectly contacting the battery cell. The term contact is interpreted as indirect contact, as evidenced by the instant application wherein temperature sensor 11 is not in direct contact with battery cell S as seen in Fig. 1.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (CN 107078244 A) as applied to claims 1-4 above, and further in view of Tsueno (JP H0974686 A) (refer to enclosed translations for citations).
Regarding claim 5,
Takada teaches the mounting structure of the temperature sensor according to claim 4 (see elements of claim 4 above).  Additionally, Takada teaches the biasing unit that shuts off at abnormal temperatures using a current fuse but Takada fails to teach the biasing unit including an elastic member retainer and an elastic member.  Takeda Tsuneo teaches a temperature sensor (Fig. 1, 30; [011]) controlling the movement of an elastic member retainer (Fig. 2, 20; [033]) configured to be locked or released (Fig. 3, 24; Fig. 4; 24) to a holder on the battery cell (Fig. 1, 13; [046]; the examiner interprets the term “holder” to mean anything on a battery cell that contains a receptive part for locking), and an elastic member (Fig. 2, 26; [036]) held by the elastic member retainer (Fig. 2, 20; [036]) and configured to bias the resin case against the battery cell  ([030], “The other end of the pulling spring 26 is fixed inside the main body of the apparatus and biases the vertical portion 20b of the arm 20 to the left side”), such that the current can be shut off as many times as necessary by actuating the elastic member.    
Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to modify the shutoff mechanism of the mounting structure taught by Takada with the elastic member and elastic member retainer taught by Tsueno.
Regarding claim 6,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 1, wherein the resin case is biased toward the battery cell via an elastic member (see elements of claim 5) and a temperature-measuring-component mounted part of the flexible thin plate-shaped electric-wire is in contact with the battery cell (see elements of claim 4).
Regarding claim 7,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 6 (see elements of claim 6 above), wherein Tsueno teaches the elastic member is an arm-shaped elastic part (Fig. 2, 26) integrally molded ([028], “coil spring”) and protruding from the resin case (Takada, Fig. 4, 2; see elements of claim 1).  It is the examiner’s position that the term “arm shaped” includes any shape that is long and narrow. 
Regarding claim 8,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 1, the mounting structure further comprises a biasing unit that biases the resin case against the battery cell (see elements of claim 4), wherein Tsueno teaches the biasing unit includes:  an elastic member retainer having a locked part configured to be locked or released (see elements of claim 5) to a first lock part (Fig. 1, 13; [033])  formed on the holder on the battery cell (see elements of claim 5), and an elastic member held by the elastic member retainer and configured to bias the resin case against the battery cell (see elements of claim 5).
Regarding claim 9,
Modified Takada teaches the mounting structure of the temperature sensor according to claim 8, but fails to teach a lock protrusion.  Tsueno teaches wherein the resin case (see elements of claim 1) includes a lock protrusion configured to be locked or released (Fig. 2, 18; [028]) to a second lock part formed on the holder (Fig. 1, 12a; [046]; the examiner interprets the term “holder” to mean anything on a battery cell that contains a receptive part for locking).  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the lock protrusion taught by Tsueno with the mounting structure of the temperature sensor taught by Takada in order to better secure the battery onto the mounting structure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728